Citation Nr: 0008198	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  95-39 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the appellant's request for waiver of recovery of an 
overpayment of Section 306 death pension benefits was timely 
filed.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel

                                                        

                                                       
INTRODUCTION

The veteran had active service from November 1969 to February 
1972.  He died in April 1978.  

An appeal has been taken from a June 1995 decision by the 
Department of Veterans Affairs (VA) denying entitlement to 
the appellant's request for waiver of recovery of an 
overpayment of Section 306 death pension on the basis that 
the request for waiver of recover of the indebtedness had not 
been timely submitted.  The overpayment is in the amount of 
$976.  

The case was initially before the Board of Veterans' Appeals 
(Board) in December 1998 when it was remanded for further 
action.  The regional office continued the prior denial and 
issued a supplemental statement of the case in July 1999.  
The case is again before the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the regional office.  

2.  The appellant had been in receipt of Section 306 death 
pension benefits as custodian of the veteran's children, 
[redacted], who was born in July 1974, and [redacted] who was 
born in February 1977.  Each child was in receipt of 
Social Security.  

3.  In 1992, [redacted] was paid Section 306 death pension 
benefits separately when she reached the age of 18.  The 
appellant continued to receive such benefits as [redacted]'s 
custodian.

4.  On an eligibility verification report dated in November 
1993, the appellant indicated that [redacted] was in receipt of 
monthly Social Security benefits of $852.  

5.  In May 1994, the regional office terminated the 
appellant's award of Section 306 death pension for [redacted], 
effective in January 1993, due to excess income.  It was 
indicated that [redacted]'s Social Security benefits had been 
terminated in July 1992 and that [redacted]'s Social Security 
benefits had been increased due to the reallocation of 
benefits by the Social Security Administration.  The receipt 
of additional income led to the overpayment in question.  

6.  On May 21, 1994, the appellant was notified by the VA 
Regional Office, St. Paul, Minnesota, of the amount of the 
overpayment and advised of her right to request a waiver of 
the debt.  She was informed that the right to request waiver 
only lasted for 180 days.  

7.  On May 31, 1995, the appellant submitted a request for 
waiver of recovery of the overpayment.  

8.  There were no circumstances beyond the appellant's 
control which caused a delay in the appellant's receipt of 
the notification of indebtedness beyond the time customarily 
required for mailing. 


CONCLUSION OF LAW

The appellant's request for waiver of recovery of the 
overpayment of Section 306 death pension benefits was not 
timely submitted and may not be considered on its merits.  38 
U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. § 1.963 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recovery of overpayments of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(a).  

A request for waiver of indebtedness shall only be 
considered, except as otherwise provided herein, if made 
within 180 days following the date of a notice of 
indebtedness issued on or after April 1, 1983, by the VA to 
the debtor.  The 180-day period may be extended if the 
individual requesting waiver has demonstrated to the 
chairperson of the Committee on Waivers and Compromises that, 
as a result of an error by either the VA or the postal 
authorities or due to other circumstances beyond the debtor's 
control, there was a delay in such individual's receipt of 
the notification of indebtedness beyond the time customarily 
required for mailing (including forwarding).  If the 
requester does substantiate that there was such a delay in 
the receipt of the notice of indebtedness, the chairperson 
shall direct that the 180-day period be computed from the 
date of the requester's actual receipt of the notice of 
indebtedness.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b).  

The record reflects that the appellant had been in receipt of 
Section 306 death pension benefits as custodian of the 
veteran's children, [redacted], who was born in July 1974, and 
[redacted], who was born in February 1977.  Each child was in 
receipt of Social Security benefits.  In 1992, [redacted] was 
paid Section 306 death pension benefits separately when she 
reached the age of 18.  The appellant then continued to 
receive VA death benefits as custodian of [redacted].  

On a Section 306 income verification report received in 
January 1993, the appellant reported that [redacted] received $643 
monthly from Social Security.  Social Security statements 
were also received. 

In early April 1993, the appellant was informed by the 
regional office that it was proposing to terminate her 
payments effective January 1, 1993, based on information 
received from the Social Security Administration indicating 
that [redacted] had received income in 1992 that exceeded 
applicable income limitations.  The appellant disagreed with 
this proposal to terminate benefits later in April 1993. 

After reconsidering its proposal, the regional office 
informed the appellant in late April 1993 and August 1993 
that the death pension benefits would continue until February 
23, 1995.  

On an eligibility verification report dated in November 1993 
the appellant indicated that [redacted] was in receipt of monthly 
Social Security benefits of $852.  

In May 1994, the regional office terminated the appellant's 
award of Section 306 death pension for [redacted] effective in 
January 1993 due to excess income.  It was indicated that 
[redacted]'s Social Security benefits had been terminated in 
July 1992 and that [redacted]'s Social Security benefits had been 
increased due to the reallocation of benefits by the Social 
Security Administration.  This action resulted in the 
overpayment in question.  

On May 9, 1994, the appellant was advised that the award of 
Section 306 death pension had been retroactively terminated, 
effective January 1, 1993.  She was advised that she had a 
year to appeal this decision. 

On May 21, 1994, the appellant was notified by the VA 
Regional Office, St. Paul, Minnesota, of the creation and 
amount of the overpayment and advised of her right to request 
a waiver of the debt.  She was informed that the right to 
request waiver only lasted for 180 days.  

In a June 1995 decision on waiver of indebtedness by the 
St. Paul, Minnesota Regional Office, it was indicated that a 
request for waiver of recovery of the overpayment had been 
received on May 31, 1995.  As noted previously, the request 
for waiver of recovery of the indebtedness was denied on the 
basis that it had not been timely submitted.  

In her notice of disagreement in July 1995, the appellant 
indicated that she had initially responded to the overpayment 
letter in June 1994.  She indicated that she stated in that 
letter that she did not have an overpayment.  She related 
that the VA had not corresponded with her until December 
1994.  She stated that in December 1994 she submitted a 
financial status report and a request for waiver.  She 
indicated that in May 1995 she had submitted another 
financial status report and a request for waiver.  She had 
then been sent a denial letter in June 1995.  The appellant 
attached a copy of a financial status report dated December 
7, 1994, which she indicated that she mailed to the VA during 
that month.  

In a statement of the case, the regional office indicated 
that a waiver request had been received by the regional 
office in December 1994. 

Pursuant to the Board remand, the regional office contacted 
the VA Debt Management Center and was provided copies of 
several documents, including a request for waiver of recovery 
of the overpayment signed by the appellant on May 24, 1995, 
and a financial status report by the appellant dated that 
same date.  The Debt Management Center advised the regional 
office that the only waiver request it had received was the 
May 1995 request.  

The appellant has stated that she sent the regional office a 
waiver request in June !994, and supplied a financial 
statement in December 1994.  However, the regional office has 
no record of any correspondence from the appellant between 
the notice of the overpayment sent to her in May 1994, and 
the receipt of her letter in May 1995.  There is no record of 
any waiver request dated in June 1994.  Further, while the 
regional office mentioned in the statement of the case that a 
waiver request was received in mid-December 1994, there is no 
record of this document in the claims file.  Even if such a 
document was received by the regional office in mid-December 
1994, this document would have been received more than 180 
days following the date of a notice of indebtedness issued on 
May 21, 1994. 

Basically, the evidence of record shows that the appellant 
did not file a timely request for waiver of recovery of the 
overpayment until May 1995, more than one year after the date 
of the notice to her of the indebtedness.  It is apparent 
that the request for waiver of recovery of the overpayment 
was not timely submitted.  The appellant has given no 
indication that there were circumstances beyond her control 
which caused a delay in her receipt of the notification of 
indebtedness beyond the time customarily required for 
mailing.  The request for waiver accordingly may not be 
considered on its merits.  38 U.S.C.A. § 5302; 38 C.F.R. 
§ 1.963.  

As indicated previously, in early April 1993, the appellant 
had been informed by the regional office that it was 
proposing to terminate her payments effective in January 1993 
because [redacted]'s income exceeded the applicable income 
limitations.  The appellant disagreed with that proposal 
later in April 1993.  However, after reconsidering its 
proposal, the regional office informed the appellant in late 
April 1993 and August 1993 that the death pension benefits 
would continue until February 23, 1995.  The appellant's 
disagreement was satisfied. 

The regional office then received the appellant's income 
verification statement in November 1993.  In May 1994, the 
regional office terminated the payments of Section 306 death 
pension for [redacted], effective in January 1983 (based, in part, 
on the new income information).  At that time, the appellant 
was notified of various procedural rights including the right 
to present new evidence, the right to appeal the termination 
of such benefits within one year, and the right to have a 
hearing.  However, the appellant did not submit a timely 
notice of disagreement with that decision.  There is no 
record of any letter objecting to the termination notice 
dated in May 1994 until more than one year later.  
Specifically, there is no record of any June 1994 letter 
objecting to the termination of benefits.  In addition, even 
if there was some request for waiver received in December 
1994 (again, there is no record of such waiver request), the 
request for waiver would not operate as a notice of 
disagreement with the termination of benefits.  

Except in the case of simultaneously contested claims, a 
claimant or his or her representative must file a notice of 
disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final.  38 C.F.R. § 20.302(a).  

Although the appellant had disagreed with the April 1993 
proposal to terminate her payments by the regional office, 
that document may not be considered as a notice of 
disagreement with the May 1994 termination of benefits.  
Basically, after reconsideration, the regional office 
reversed itself, and decided not to terminate the Section 306 
death pension benefits at that time.  The appellant's 
disagreement was satisfied.  It was only after additional 
information was received that the regional office terminated 
the appellant's benefits in the action in May 1994.  The 
appellant was provided notice of this new action, and she 
failed to respond in a timely manner.  

Accordingly, for the reasons already discussed, a basis for 
favorable action in connection with the appellant's appeal 
has not been demonstrated.  The Board has carefully reviewed 
the entire record in this case; however, the Board does not 
find the evidence to be so evenly balanced that there is 
doubt as to any material issue.  38 U.S.C.A. § 5107.  


ORDER

The appellant's request for waiver of recovery of an 
overpayment of Section 306 death pension benefits was not 
timely filed.  The appeal is denied.  



		
	Neil Reiter
	Acting Member, Board of Veterans' Appeals




 

